Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-4 are pending.
The prior arts submitted on April 28, 2011, February 01, 2022, April 27, 2022 have been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schieffelin (2017/0106866).
As per claim 1, Schieffelin discloses a method for automatically configuring a control system on a bicycle which includes the steps of communicating, by a continuously variable transmission (CVT) controller executing a startup routine (see at least figure 8, step 800), a first packet of information to a system controller, the first packet of information containing a set of operating parameters for a continuously variable transmission (CVT) (see at least figure 8, steps 802-811); receiving, by the system controller, a second packet of information comprising a set of operating parameters for an electric motor or a set of parameters for a rider preference; and operating the CVT according to a set of parameters based on the first packet of information and the second packet of information (see at least figures 4, 7; paragraphs 0106-0116, 0156-0165).
As per claims 2 and 3, Schieffelin discloses that the first and second packet of information is received from a server (see at least figure 4).
As per claim 4, Schieffelin discloses that the set of parameters for a rider preference includes information about a geographic area, and wherein operating the CVT is performed based on the geographic area (see at least figure 7 and paragraphs 0152-0154).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Dube et al. (2008/0071436), Yamamoto et al. (2016/0347411), Yan (2017/0364995) and Pivnick et al. (2019/0102858).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 29, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661